Kelly, J.
(dissenting). In this case the appropriate guideline range was twelve to thirty months. The sentence imposed was 72 to 120 months. A very significant departure. I would remand for resentencing, at which the sentencing court would be directed to specifically state on the record what aspects of the case persuaded the court to depart so significantly from the guidelines. People v Fleming, 428 Mich 408; 410 NW2d 266 (1987).
I do not know what the trial judge referred to *669when he mentioned defendant’s failure to "avail himself of the help previously offered and his continued use of cocaine.” It sounds as though the trial court were sentencing defendant for the criminal use of controlled substances. This is inappropriate.
In both the original and the updated presentence report defendant was found to have maintained steady employment from the time he was arrested to the time he was sentenced, a five-month period. This would seem to counter the picture of a self-destructing use of controlled substances. Furthermore, there is no indication in the transcripts or in the sentencing record that defendant’s behavior was violent or that he had an assaultive nature or background. It seems to me on the face of it the length of the sentence imposed in this case constitutes an unwarranted departure from the guidelines. I’m not prepared to say at this point that the sentence shocks my conscience, but unless there is a sound reason for departure it seems to me that the sentence is probably disparate.